EXHIBIT 23 – CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 333-41976 and 333-70466 on Form S-8 and Registration Statement Nos. 333-115317 and 333-132129-01 on Form S-3 of our report dated February20, 2008 (which report expresses an unqualified opinion and includes an explanatory paragraph relating to the adoption on January 1, 2006 of Statement of Financial Accounting Standards (SFAS) No. 123(R), Share-Based Payments and the adoption on December 31, 2006 of the balance sheet provisions of SFAS No. 158, Employers Accounting for Defined Pension and Other Postretirement Plans andthe adoption on January 1, 2007 of FASB Interpretation No. 48, Accounting for Uncertainty in
